This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SAMMIE SINGH, SR., SAMMIE H. SINGH, JR.,
 3 ED PROVENIENCE, LUPE GARCIA, JOHNNY DIAZ,
 4 AND JOHN FLEMING,

 5                  Claimants/Defendants-Appellants,




 6          vs.                                                  No. 33,274



 7 UNITED STATES, ELEPHANT BUTTE
 8 IRRIGATION DISTRICT, AND CITY OF LAS CRUCES,

 9                  Defendants-Appellees.


10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 James J. Wechsler, District Judge

12 Robert S. Simon
13 Albuquerque, NM

14 for Appellants

15 Appellate Section, Environment and Natural Resources Divsion
16 U.S. Department of Justice
 1 Matthew Littleton
 2 Washington, DC

 3 for Appellee United States

 4 Law office of Steven L. Hernandez PC
 5 Steven L. Hernandez
 6 Samantha R. Barncastle

 7 Las Cruces, NM

 8 for Appellee Elephant Butte Irrigation District

 9 Stein & Brockmann PA
10 Jay F. Stein
11 Santa Fe, NM

12 for Appellee City of Las Cruces

13   Gary K. King, Attorney General
14   DL Sanders, Chief Counsel, Special Assistant Attorney General
15   Francis L. Reckard, Special Assistant Attorney General
16   Laurie A. Knowles, Special Assistant Attorney General
17   Richard A. Allen, Special Assistant Attorney General
18   Santa Fe, NM

19 for Appellees


20                             MEMORANDUM OPINION

21 HANISEE, Judge.

22   {1}   Appellants appeal from the district court’s denial of their motion to designate

23 a new stream system issue in the Lower Rio Grande Adjudication to adjudicate pre-

24 1906 claims to water, storage, and diversion rights in the Lower Rio Grande. [DS 2;

                                              2
 1 RP 9, 67] This Court issued a calendar notice proposing summary dismissal of the

 2 appeal. Appellants have filed a memorandum in opposition to this Court’s notice of

 3 proposed disposition. Appellees United States, Elephant Butte Irrigation District, and

 4 State of New Mexico each filed a memorandum in support of this Court’s notice of

 5 proposed disposition. Having duly considered each of these filings, we dismiss.

 6   {2}   In our calendar notice, we proposed to dismiss for lack of a final, appealable

 7 order. [CN 4] Appellants’ memorandum in opposition contains three broad

 8 contentions, only one of which directly addresses our proposed disposition. We focus,

 9 then, on Appellants’ argument that the district court’s order denying their motion to

10 designate a stream system issue was a final, appealable order because it “finally

11 resolved and denied [Appellants’] opportunity to set a stream issue.” [MIO 15]

12   {3}   In our calendar notice, we recognized that this Court’s jurisdiction lies from

13 final, appealable orders. [CN 2] See Kelly Inn No. 102, Inc. v. Kapnison, 1992-NMSC-

14 005, ¶ 14, 113 N.M. 231, 824 P.2d 1033; see also Montoya v. Anaconda Mining Co.,

15 1981-NMCA-113, ¶ 20, 97 N.M. 1, 635 P.2d 1323 (observing that an appellate court

16 will raise jurisdictional questions on its own motion), overruled on other grounds as

17 recognized by San Juan 1990-A., L.P. v. El Paso Prod. Co., 2002-NMCA-041, 132

18 N.M. 73, 43 P.3d 1083. Generally, an order or judgment is not considered final unless

19 all issues of law and fact have been determined and the case disposed of by the district


                                              3
 1 court to the fullest extent possible. See Kelly Inn, 1992-NMSC-005, ¶ 14. In City of

 2 Albuquerque v. Sanchez, 1992-NMCA-038, ¶ 9, 113 N.M. 721, 832 P.2d 412, we

 3 noted in determining the practical finality of an order that “the judge’s order fully

 4 disposed of all issues between the parties that were brought before the judge.”

 5   {4}   In this case, the district court’s order denying Appellants’ motion to designate

 6 a stream system issue did not determine the rights of the parties on the merits, leaving

 7 those for future determination in the course of the water adjudication. As we stated in

 8 our calendar notice, the practical effect of the district court’s denial is that instead of

 9 having their claims heard in an expedited fashion as a stream system issue, Appellants

10 will have to pursue their claims through the standard sub-file proceedings. [CN 3]

11 Appellants apparently recognize this fact as well, as they state in their memorandum

12 in opposition that a dismissal of their appeal would “relegate [Appellants’] [c]laim to

13 sub-file proceedings” and “their claims will not be appealable until all sub-file and

14 inter-se proceeding[s] are completed.” [MIO 23]

15   {5}   While Appellants continue to argue that their claims should be heard as a stream

16 system issue and not as a standard sub-file, we remain unconvinced that the district

17 court’s order in this case fully disposed of all the issues between the parties. This is

18 particularly true given Appellants’ statement that “the issue [of] whether [Appellants]

19 are entitled to senior priority to some or all of the project rights for the LRG is an


                                                4
 1 issue that arrived at this Court independently [through an appeal from a denial of

 2 summary judgment in Stream System Issue 104 [MIO Ex. C]] of [Appellants’] appeal

 3 in this case.” [MIO 22] Thus, it appears that despite the district court’s order denying

 4 Appellants’ motion, Appellants are still actively working within the water adjudication

 5 process to vindicate their claims.

 6   {6}   Appellants argue that dismissal of the present appeal will “eliminate for decades

 7 the ability of [Appellants] to seek redress for their collective [r]ights.” [MIO 23]

 8 Further, Appellants claim “irreparable harm” from the “delay [in] the determination

 9 of [Appellants’] [c]laim . . . .” [MIO 28] However, we note that Appellants have not

10 provided this Court with authority to support their argument that either the passage of

11 time or irreparable harm somehow converts a non-final order into a final one. Where

12 a party cites no authority to support an argument, we may assume no such authority

13 exists. In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329.

14 Therefore, we remain unconvinced that our proposed disposition was incorrect.

15   {7}   To the extent that Appellants’ remaining contentions raise issues regarding the

16 merits of their motion to designate a stream system issue and the merits of their claims

17 more generally, we hold that we do not have jurisdiction to consider those matters

18 given the lack of a final, appealable order in this case.




                                               5
1   {8}   For these reasons, and those in our calendar notice, we dismiss the appeal for

2 lack of a final, appealable order.

3   {9}   IT IS SO ORDERED.




4                                                _______________________________
5                                                J. MILES HANISEE, Judge



6 WE CONCUR:




7 __________________________________
8 MICHAEL D. BUSTAMANTE, Judge




 9 __________________________________
10 CYNTHIA A. FRY, Judge




                                             6